 

AO 106 Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

a forensic image of a Gold Samsung Galaxy S87 with
Brown Phone Case and Serial Number
359754072724858, more fully described in Attachment A

Case No. |q-m-jaa (pes)

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
L] contraband, fruits of crime, or other items illegally possessed;
L] property designed for use, intended for use, or used in committing a crime;
[] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:
Title 18 USC Section 1591 (a)

The application is based on these facts: See attached affidavit.

[] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Applicant’s signature

Michael Thomae, TFO
... Printed Name and Title

OO

Judge’s sigfiature

  

Sworn to before me and signed in my presence:

Date: Wes, 2! 2011
TS I

   
 

City and State: Milwaukee, Wisconsin David E. Jones _U.S. Magistrate Judge
Case 2:19-mj-00122-DEJ Filed 06/06/19 Pagé@rtetNeeb apigélsment 1

 
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Michael Thomae, being first duly sworn, hereby depose and state as follows:
I. INTRODUCTION AND AGENT BACKGROUND

1. I am a Detective with the Milwaukee Police Department and currently assigned to
the Sensitive Crimes Division Human Trafficking Task Force. I have been in law enforcement
for over 12 years. I have received training in the investigation of the crimes of Soliciting
Prostitutes, Pandering, Keeping a Place of Prostitution, Human Trafficking, Trafficking of a
Child, and Soliciting a Child for Prostitution. As a result of my training and experience, I have
conducted investigations of prostitution and human trafficking related offenses that have led to
the execution of search warrants and the arrest and conviction of many individuals. I am familiar

with the street terms associated with sexual intercourse, sexual gratification, sexual contact, and

masturbation.
2. I am a federally deputized law enforcement officer.
3. The facts contained in this affidavit are known to me through my personal

knowledge, training, and experience, and through information provided to me by other law
enforcement officers, who have provided information to me during the course of their official
duties and whom I consider to be truthful and reliable. Some of the information was provided in
response to administrative subpoenas and search warrants, and I believe that this information is
also reliable.

4. I have included here only the information necessary to establish probable cause.
There are additional facts and information I have learned. through my investigation that are not

included herein,

Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 2 0f18 Document 1

 
 

IL. PLACE TO BE SEARCHED AND ITEMS TO BE SEIZED.

5. I make this affidavit in support of an application for the issuance of a warrant to
search a forensic image of a Gold Samsung Galaxy 87 with Serial Number 359754072724858
(Target Device), (further described in Attachment A), which was seized from Calvin Freeman
by the Las Vegas Metropolitan Police Department (LVMPD) during his arrest for sex trafficking
on August 20, 2018. There is probable cause to believe that evidence of Freeman’s sex
trafficking in violation of 18 U.S.C. 1591 and interstate transport for prostitution in violation of
18 U.S.C. 2421(a) (further described in Attachment B) will be found in a search of the Target

Device.

Il. PROBABLE CAUSE TO BELIEVE VIOLATIONS OF 18 U.S.C. 1591(a) HAVE
OCCURRED.
Investigation by the Las Vegas Metropolitan Police Department

6. On August 20, 2018, at approximately 1915 hours, LVMPD dispatched a patrol
officer to the Stratosphere Hotel & Casino located at 2000 S. Las Vegas Blvd, Las Vegas, NV
89104. The officer was dispatched because other officers were standing by with a potential sex
trafficking victim who was waiting for her pimp to drop off her four year old child.

7. Vice officers from LVMPD responded to the scene to assist with the
investigation.

8. LVMPD conducted an interview with an adult victim, hereinafter AV-1. AV-1
reported that she had been working as a prostitute for her boyfriend, Freeman, in Las Vegas.
AV-] identified Freeman as her pimp, and said that Freeman told AV-1 what rules to follow and

amounts to charge for sexual services. Freeman instructed AV-1 that she had a minimum quota

2
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 3 0f18 Document 1

 
 

of $500 per day. AV-1 estimated that she earned approximately $100,000 for Freeman between
August 2017 and August 2018.

9. AV-1 stated that she worked at various known prostitution tracks in the Las
Vegas area, including the Las Vegas strip and Tropicana corridor. AV-1 stated that Freeman
utilized a cell phone application called Live 360 to track AV-1’s whereabouts. AV-1 also stated .
that she and Freeman resided at 2120 Paradise Road Las Vegas, NV 89104 and in a Recreational
Vehicle (RV) parked in the parking lot at that address. AV-1 stated that Freeman forced AV-1 to
stay inside the residence when she was not working and that she was not allowed to leave. AV-1
stated that when Freeman was not present to watch her, he had others stay at the residence to
prevent her from leaving.

10.  AV-1 stated that Freeman demanded that AV-1 give Freeman all the money made
by AV-1.

11. AV-1 stated that Freeman routinely demanded that she make more money and
began beating her regularly, which caused AV-1 not to want to work for Freeman any more.
AV-1 stated that Freeman repeatedly threatened to kill her if she attempted to leave him or stop
working as a prostitute for him.

12. AV-1 disclosed that when AV-1 said things to Freeman that he did not want to
hear, Freeman put AV-1’s feces in her mouth, telling her that if she was going to feed him
bullshit, he was going to feed her shit too.

13.  AV-1 told officers that on August 16, 2018, she returned to 2120 Paradise Road
after working as a prostitute. AV-1 had earned $600 that night, but kept $300 for herself to use
to get away from Freeman. Freeman looked through AV-1’s cell phone, realized that AV-1

actually made $600 that night, and demanded the additional $300. When AV-1 refused,

3
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 4o0f18 Document 1

 
 

 

Freeman struck AV-1 with several belts inside the residence. Officers observed injuries on AV-
1 consistent with AV-1’s description of the beating.

14. AV-1 also told officers that she had gone to the hospital approximately three
times for injuries caused by Freeman.

15. AV-1 also stated that Freeman forced her to leave her four-year old son alone in
the residence at 2120 Paradise Road for a minimum of five hours while he took her to
prostitution tracks.

16. Freeman was interviewed by LVMPD. He denied being a pimp, denied abusing |
AV-1 and denied forcing her to work as a prostitute. Freeman stated that he was employed as a
mechanic by an auto repair shop despite the fact that he holds no license authorizing him to work
as amechanic. Based on the statements provided by AV-1 and the corroborating injuries on her
body, Freeman was arrested by LVMPD and subsequently charged with Sex Trafficking and -
Accept/Receiving Earnings of a Prostitute.

Investigation and Arrest of Freeman in Milwaukee

17. On October 7, 2018, Milwaukee Police Department (MPD) officers responded to
St. Joseph’s Hospital for a Battery Domestic Violence Complaint. Upon arrival MPD officers
spoke with the complainant, AV-1. AV-1 stated that she was abused by her live-in boyfriend,
Freeman. AV-1 stated that upon arrival in Milwaukee, Freeman instructed AV-1 to sell her body
and took her to the 3000 block of W. Lisbon in Milwaukee, and to Chicago to work as a
prostitute. AV-1 stated that upon arrival at home, Freeman demanded the money AV-1 had
earned and that when she told him she did not make any money, Freeman whipped her across her
back and arms using the buckle side of a belt. After that, Freeman kicked her in her head, neck,

and chest and stood on her head and stomped all over her body.

4
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 5of18 Document 1

 
 

18. <A citizen subsequently convinced AV-1 to go to St. Joseph’s Hospital.
Photographs of AV-1 taken by MPD at St. Joseph’s Hospital corroborate AV-1’s statements to
MPD.

19. Asa result of this incident, Freeman was charged with Human Trafficking in
violation of WI 940.302(2)(b).

Investigation of Human Trafficking in Violation of 18 U.S.C. 1591 (a).

20. As a result of the charges filed against Freeman in Milwaukee County, several
law enforcement agencies involved in the Human Trafficking Task Force opened a larger scale
investigation into Freeman’s human trafficking operation.

21. The investigation has revealed that Freeman has been involved in an extensive
human trafficking organization, operating in multiple states, dating back to at least the early
2000s.

22. As part of this investigation, law enforcement has interviewed AV-1 on a number

of occasions. During those interviews, AV-1’s statements have been consistent and AV-1 has
provided additional information about Freeman’s human trafficking, his force and threats of
force against AV-1, and his use of force and threats of force against other victims. AV-1 has
also provided information about the way in which she and others would provide Freeman with
money they earned doing prostitution. Those methods included, but were not limited to, sending
Freeman proceeds of prostitution activities in the mail and by electronic transfers through
Western Union, Walmart2 Walmart, and other wire methods. In many cases, AV-1 has been able
to identify Freeman’s additional victims by name, nickname, or photograph.

23. As part of this investigation, law enforcement interviewed a citizen witness (CW-

1) who was familiar with AV-1 while she lived in Las Vegas, Nevada. CW-1 confirmed the

5
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 6of18 Document 1

 

 

 

 

 
 

accounts of AV-1 and confirmed that he met AV-1 when working as an Uber and Lyft driver in
Las Vegas. CW-1 stated that he knew AV-1 to work as a prostitute and knew that Freeman was
her pimp. CW-1 stated that he frequently observed AV-1 with injuries on her body and stated
that AV-1 told CW-1 that the injuries were caused by Freeman.

24. <A review of records has revealed multiple police reports from various
jurisdictions detailing Freeman’s human trafficking operation. For example, police reports from
Philadelphia, Pennsylvania on August 26, 2011, indicate that an adult female, AV-2, reached out
to a Milwaukee police detective indicating that she was being held against her will by Freeman
with violence and threats of additional violence. AV-2 disclosed to local Philadelphia police that
she had been in Atlantic City New Jersey earlier in the day with Freeman, whom she identified
as her pimp. AV-2 told police officers that Freeman put her on the street to have sex for money
and that she was required to turn over all of the money she made to Freeman. AV-2 stated that
on August 26, 2011, she informed Freeman that she no longer wanted to work for him and that,
in response, Freeman assaulted her, choked her, and pulled her hair. AV-2 also stated that
Freeman threatened to “bust her in her shit” with a firearm and stated that she had seen Freeman
with a chrome firearm in the past.

25. I have recently been involved in interviews with AV-2 who disclosed additional
information consistent with her statements to law enforcement in 2011. AV-2 described a
history of violence and threats of violence used by Freeman to force AV-2 to engage in
prostitution activities and to provide Freeman with the money earned from those activities. AV-
2 also provided additional information about other women who were forced to engage in
prostitution by Freeman for Freeman’s financial gain, as well as the extensive and long-running

human trafficking operation run by Freeman.

6
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 7 of18 Document 1

 
 

26. Similarly, on January 29, 2016, Freeman was arrested for kidnapping, conspiracy
to commit kidnapping, robbery and battery domestic violence stemming from an incident that
occurred in Las Vegas and involved AV-3. In that case, LVMPD officers responded to the
MGM Hotel & Casino. While there, officers interviewed a suspected kidnapping victim, AV-3.
AV-3 disclosed that she had been escorting for five years and that Freeman was her boyfriend.
AV-3 stated that she recently left Freeman because he was violent and controlling. AV-3 stated
that Freeman found her in the Casino and told AV-3 that she had to go home with him. AV-3
didn’t want to make a scene so she walked outside to his car. While standing outside the car,
AV-3 noticed another male in the passenger seat and stated that Freeman told her: “You have
two options you can get in the vehicle willingly or by force.” When AV-3 refused, Freeman and
the other male passenger attempted to force her into the car.

27. Interviews with AV-1 and AV-2 have corroborated that AV-3 is also a victim of
Freeman’s human trafficking operation.

28. In addition to police reports, I have also reviewed banking records, social media
records, and travel records. Those records corroborate the statements made by AV-1 and AV-2:
and the police reports I have reviewed. They indicate that Freeman has been operating an
extensive human trafficking operation that spans decades and several states. The records show
that Freeman has a significant number of identified, and as yet unidentified victims. The records
show multiple trips between Las Vegas, Milwaukee, New Orleans, Miami and other cities in
which Freeman travels with women identified by AV-1 and AV-2, and in police reports, as
potential victims of Freeman’s human trafficking. They also reveal multiple wire transfers
between Freeman’s victims and Freeman as well as conversations between Freeman and his

victims consistent with a human trafficking operation.

7
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 8 of 18 Document 1

 
 

29. Through this investigation, I have also recovered ads for prostitution posted for
AV-1 and others, which further corroborate witness and victim statements and other records
obtained in this case.

Il. | PROBABLE CAUSE TO BELIEVE EVIDENCE OF VIOLATIONS OF 18 U.S.C.
1591(a) WILL BE FOUND ON THE TARGET ELECTRONICS.

30.  Iknow, from my training and experience, that human trafficking operations such
as the one perpetrated by Freeman use wireless telephones to manage and maintain their
operation by, for example, setting up prostitution dates, posting ads for prostitution,
communicating with clients, communicating about sex trafficking activities, communicating with
victims to threaten and exercise control, and evidence of tracking victims in real time using GPS
monitoring.

31. In this case, some evidence of Freeman’s sex trafficking has been found on
wireless telephones belonging to Freeman’s victims, including AV-1, and on other electronic
mediums, such as social media account records. For example, law enforcement located messages
indicating prostitution activities, as well as photographs of injuries caused by Freeman.

32. Based on my training and experience, as well as the evidence obtained to date in
this investigation, J submit that there is probable cause to believe that the Target Device contains
additional evidence of Freeman’s human trafficking offenses including, but not limited to,
photographs of Freeman’s identified and unidentified victims, evidence of money transfers from
Freeman’s victims to Freeman, communications evidencing Freeman’s violence and control, and
other similar evidence.

TECHNICAL TERMS

8
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 9of18 Document 1

 
 

 

 

 

33. Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the

location of the wireless telephone.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable

storage media include various types of flash memory cards or miniature hard

9
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 10 of 18 Document 1

 
 

 

 

drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to

photographs or videos.

c. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved

in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and

sometimes altitude with a high level of precision.

d. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

state.

10
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 11o0f18 Document 1

 
 

 

 

 

34. Based on my training, experience, and research, I know that the Target Device
has capabilities that allow it to serve as a wireless telephone, digital camera, and GPS navigation
device. In my training and experience, examining data stored on devices of this type can
uncover, among other things, evidence that reveals or suggests who possessed or used the Target

Device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS
35. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the Target Device. This information can

sometimes be recovered with forensics tools.

36. Based on my knowledge of this investigation, I know that the Target Device was
forensically examined by the LVMPD when it was seized and that a digital image of that

examination exists in LVMPD’s custody.

37. As part of this. investigation, I have been provided with a copy of the forensic
copy of the Target Device by the LVMPD. I have not reviewed that image pending approval of

this Search Warrant.

38. There is probable cause to believe that things that were once stored on the Target
Device may still be stored on the Target Device and in the forensic copy of that device, for at

least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.

11
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 12 o0f18 Document 1

 
 

 

Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,

that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in

a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is

| typically required for that task. However, it is technically possible to delete this

information.

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

12
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 13 o0f18 Document 1

 
 

39. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Target Device was used, the purpose of its use, who used it, and when. There is probable

cause to believe that this forensic electronic evidence might be on the Target Device because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file
systems can record information about the dates files were created and the

sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled the
Target Device. This “user attribution” evidence is analogous to the search for

“indicia of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,

after examining this forensic evidence in its proper context, be able to draw

13
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 14 0f18 Document 1

 
 

conclusions about how electronic devices were used, the purpose of their use, who

used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that is necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of

the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

40. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the forensic image of
the Target Device, consistent with the warrant. The examination may require authorities to
employ techniques, including but not limited to computer-assisted scans of the entire medium,
that might expose many parts of the Target Device to human inspection in order to determine

whether it is evidence described by the warrant.

41. | Manner of execution. Because this warrant seeks only permission to examine an
image already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

14
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 15 of18 Document 1

 
 

Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION
42. Based on the foregoing, there is probable cause to believe that Freeman has
engaged in Sex Trafficking by Means of Force, Threats, Fraud, and Coercion against AV-1, AV-
2, AV-3, and others in violation of 1591(a) and that evidence of these crimes (further described
in Attachment B) will be found in a search of the Target Device (further described in

Attachment A).

15
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 16 of 18 Document 1

 
 

ATTACHMENT A
The Target Device to be searched is a forensic image of a Gold Samsung Galaxy S7 with Brown

Phone Case and Serial Number 359754072724858.

16
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 17 of 18 Document 1

 
 

ATTACHMENT B
All records relating to violations of 18 U.S.C. §1591(a) and 18 U.S.C. 2421(a), from

January 2000 to the present, including:

a. communications, including email, instant messaging, text messaging,
multimedia messaging, and communications in third party apps;

b. All contact lists and records of communications with those contacts, including
call logs and written messages of any kind;

c. All images, videos, travel records, information related to the identity of
victims, and any other content or records on the phone.

d. All photographs or videos;

e. All records evidencing travel and device location information, including GPS
locations, map or navigation apps, phone tracking apps, and Internet Protocol
addresses;

f. All applications designed for receiving electronic payments and the stored
contents of those apps, including but not limited to Cash App;

g. All web browsing history;

h. All evidence of user attribution showing who used or owned the Device at the
time the things described in this warrant were created, edited, or deleted, such
as logs, phone books, calendars, and saved usernames and passwords.

As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as hard disks or other media that can
store data); any handmade form (such as writing, drawing, painting); any mechanical form (such
as printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,
negatives, videotapes, motion pictures, or photocopies).

 

17
Case 2:19-mj-00122-DEJ Filed 06/06/19 Page 18 o0f18 Document 1
